Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  10/4/2022. The instant application has claims 1-13 pending. The system and device for carrying out authentication between two communication devices. There a total of 13 claims.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims recite in an narrow manner of second ranging signal after the first ranging signal and calculating the time taken; and wake-up signal being issued; two different wireless protocols being used.

Response to Arguments

The new abstract obviates the objection to specifications.

The amendments obviates the 35 USC 112(f) and 35 USC 112(b) rejections.

The request to hold in abeyance the provisionally double patenting rejection is granted.

The applicant’s arguments relating to 35 USC 103 rejection is not persuasive. As Okada discloses  first and second signal are necessary for authentication process. As the range or distance signal is needed to permit operations see Par. 0011. Thus the second signal/distance measurement  provides an notification that operation can be performed otherwise an failure is sent see Par. 0007 & Par. 0017..

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/351379 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each another because the instant claims are broader version of claims of ‘379 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
US App #17/106552
US App #17351379
Comments
1. A communication device comprising a controller configured to execute a process related to transmission or reception of a first authentication signal and a second authentication signal that are 5necessary for a first authentication process for authentication between the communication device and ananother communication device, wherein the controller further controls a second authentication process for different authentication from the first authentication process, and starts a process related to transmission or reception of first information that is necessary for the second 10authentication process after transmission or reception of the second authentication signal.  

2. The communication device according to claim 1, 15wherein the first authentication process is an authentication process based on the first authentication signal transmitted by one of the communication device and the another communication device and a second authentication signal transmitted by the another of the communication device and the another communication device as a response to the first authentication signal, and 20wherein the control unit starts a process relating to transmission or reception of signals used for the second authentication process before transmission or reception of the first authentication signal.  

1. A communication device comprising: a control unit configured to control a process relating to transmission or 5reception of a first authentication signal and a second authentication signal used for a first authentication process that is authentication between the communication device and ananother communication device, wherein the control unit further controls a second authentication process that is authentication different from the first authentication process and starts a process 10relating to transmission or reception of signals used for a second authentication process that is authentication different from the first authentication process before transmission or reception of the first authentication signal.
The US Patent App(US 17351379) anticipates claims (1-13) of instant application, because the patent application claims (1-13, genus) teaches all the elements/features of the examined claim (a-b, sub-genus, e.g. has less of the same limitations than the patent). Claims of instant application are effectively a subset of the claims in the another patent application. Thus, the entire scope of the patent reference claim falls within the scope of the examined claim. Therefore, a patent to the instant applicant would improperly extend the right to exclude granted by a patent to the sub-genus should it issue after the genus (conflicting patent).

That is, Claim 1 + Claim 2 of instant application yields Claim 1 of ‘379 application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2019/0051072 to Okada in view of US Patent Pub 2015/0038073 to Vang.

Regarding claim 1, 12, 13, Okada discloses A communication device comprising a controller configured to execute a process related to transmission or reception of a first authentication signal and a second authentication signal that are 5necessary for a first authentication process for authentication between the communication device and ananother communication device(Fig. 3 item S101 & Par. 0010-0012, the first signal is authentication signal and second signal is distance measurement signal & Par. 0020-0021, first and second signal), a storage( Par. 007, the protable terminal having memory) wherein the controller further controls a second authentication process for different authentication from the first authentication process, and (Par. 0010-0012, the authentication and distance measurement for operations for portable device).
  

In the same field of endeavor as the claimed invention, Vang  discloses starts a process related to transmission or reception of first information that is necessary for the second 10authentication process after transmission or reception of the second authentication signal(Fig. 4 item 112 & 116 & Par. 0037-0038, the primary device is authorized to communicate via NFC is checked and then registry is also checked).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Okada  invention to incorporate starts a process related to transmission or reception of first information that is necessary for the second 10authentication process after transmission or reception of the second authentication signal for the advantage of  providing already paired devices access to vehicle network as taught in Vang see Par. 0038.

Regarding claim 2.  , the combined method/system/medium of Okada  and Vang, Okada discloses  the communication device according to claim 1, wherein the first authentication process is an authentication process based on the first 15authentication signal transmitted from the communication device and the second authentication signal transmitted from the another communication device in response to the first authentication signal, and after reception of the second authentication signal, the controller further receives the first information and executes the second authentication process.  

Regarding claim 3.  , the combined method/system/medium of Okada  and Vang, Okada discloses  the communication device according to claim 1, wherein the second authentication process includes a ranging process of measuring a distance between the communication device and the another communication device, and a process of performing authentication on a basis of second information 25acquired by executing the ranging process(Par. 0068, the distance measurement fails or succeeds).  

Regarding claim 4.  , the combined method/system/medium of Okada  and Vang, Okada discloses  the communication device according to claim 3, wherein the controller determines that the second authentication process has succeeded in a case where the distance between the communication device and the 30another communication device is determined to be a prescribed distance or less on a basis of the second information(Fig. 3 item S102, S104, S106 & Par. 0010, the authentication succeeded is determined based on distance).  

Regarding claim 5.  , the combined method/system/medium of Okada  and Vang, Okada discloses  the communication device according to claim 4, wherein the second information includes at least one of a ranging value of the distance to the another communication device, a parameter for calculating the ranging 5value, and information indicating whether or not the ranging value is the prescribed distance or less(Fig. 3 item S106, the predetermined distance).  

Regarding claim  6.  , the combined method/system/medium of Okada  and Vang, Vang  discloses  the communication device according to claim 3, wherein the controller starts a process related to transmission or 10reception of the first information while treating the second information as a piece of the first information(Par. 0037-0039, the registry is checked for previously paired & Par. 0043).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Okada  invention to incorporate starts a process related to transmission or reception of first information that is necessary for the second 10authentication process after transmission or reception of the second authentication signal for the advantage of  providing already paired devices access to vehicle network as taught in Vang see Par. 0038.


Regarding claim  11.  , the combined method/system/medium of Okada  and Vang, Okada discloses  the communication device according to claim 1, wherein the communication device is installed in a vehicle, and the another communication device is installed in a portable device(Fig. 1 item 400, 100 vehicle and portable device).

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2016/0145903 to Taylor which discloses the authorized devices being allowed to using charging machine

US Patent Pub 2016/0272154 to Sanji which discloses portable terminal being authorized for action.

US Patent Pub 2017/0144630 to Katou which discloses portable device that performs authentication.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov